Exhibit 10.31
Vanda Pharmaceuticals Inc.
9605 Medical Center Drive, Suite 300
Rockville, MD 20850

December 17, 2008
Mr. Paolo Baroldi
Dear Paolo:
          This letter (the “Agreement”) confirms the agreement between you and
Vanda Pharmaceuticals Inc. (the “Company”) regarding the termination of your
employment with the Company.
          1. Termination Date. Your employment with the Company will terminate
on January 9, 2009 (the “Termination Date”).
          2. Effective Date and Revocation. You have up to 45 days after you
receive this Agreement to review it. You are advised to consult an attorney of
your own choosing (at your own expense) before signing this Agreement.
Furthermore, you have up to seven days after you sign this Agreement to revoke
it. If you wish to revoke this Agreement after signing it, you may do so by
delivering a letter of revocation to me. If you do not revoke this Agreement,
the eighth day after the date you sign it will be the “Effective Date.” Because
of the seven-day revocation period, no part of this Agreement will become
effective or enforceable until the Effective Date.
          3. Salary and Vacation Pay. On the Termination Date, the Company will
pay you $8,615.04(less all applicable withholding taxes and other deductions).
This amount represents all of your salary earned from January 1, 2009 through
the Termination Date. On December 31, 2008, the Company will pay you $16,614.72
(less all applicable withholding taxes and other deductions). This amount
represents all of your accrued but unused vacation time. You acknowledge that,
prior to the execution of this Agreement, you were not entitled to receive any
additional money from the Company and that the only payments and benefits that
you are entitled to receive from the Company in the future are those specified
in this Agreement.
          4. Bonus. Although you otherwise would not have been entitled to
receive any bonus for 2008, the Company will pay you $80,000(less all applicable
withholding taxes and other deductions) on December 31, 2008. This amount
represents 100% of your target bonus for 2008.
          5. Severance Pay. Although you otherwise would not have been entitled
to receive any severance pay from the Company, the Company will continue paying
you an amount equal to your current base salary (less all applicable withholding
taxes) for 12 months in accordance with the Company’s standard payroll
procedures, starting after the Effective Date. The aggregate amount of these
severance payments is equal to $320,000 (less all applicable

 



--------------------------------------------------------------------------------



 



Mr. Paolo Baroldi
December 17, 2008
Page 2
withholding taxes). If you breach any provision of this Agreement, no additional
severance payments will be made but this Agreement will remain in effect.
          6. COBRA Premiums. You will receive information about your right to
continue your group health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) after the Termination Date. In order to
continue your coverage, you must file the required election form. If you sign
this Agreement and elect to continue group health insurance coverage, then the
Company will pay the employer portion of the monthly premium under COBRA for
yourself and, if applicable, your dependents until the earliest of (a) the end
of the period of 12 months following the month in which the Termination Date
occurs, (b) the expiration of your continuation coverage under COBRA or (c) the
date when you become eligible for health insurance in connection with new
employment or self-employment. You acknowledge that you otherwise would not have
been entitled to any continuation of Company-paid health insurance.
          7. Stock Options. The Company granted you one or more options to
purchase shares of its Common Stock, as set forth in the report attached hereto
as Exhibit A (the “Options”). As of the Termination Date, you would have been
vested in the number of shares set forth in Exhibit A. However, if you sign this
Agreement, you will become vested in additional shares through March 31, 2009 as
outlined in Exhibit A. Normally, the Options would have been exercisable with
respect to the vested shares at any time until the date three months after the
Termination Date. However, if you sign this Agreement, the Options will be
exercisable with respect to the vested shares at any time until the date six
months after the Termination Date. The Options will expire with respect to the
vested shares on the date six months after the Termination Date, and they will
expire with respect to the unvested shares on the Termination Date. The Options
may not be exercised with respect to the additional shares until the Effective
Date. You acknowledge that, by the original terms of the Options, no additional
shares would have vested. In all other respects, the Stock Option Agreements
relating to the Options will remain in full force and effect, and you agree to
remain bound by those Agreements. Any other Stock Option Agreements between you
and the Company will also remain in full force and effect. You acknowledge and
agree that you have no rights relating to the Company’s stock other than those
enumerated in this Section 7 and in Section 8.
          8. Release of All Claims. In consideration for receiving the severance
benefits described above, to the fullest extent permitted by law, you waive,
release and promise never to assert any claims or causes of action, whether or
not now known, against the Company or its predecessors, successors or past or
present subsidiaries, stockholders, directors, officers, employees, consultants,
attorneys, agents, assigns and employee benefit plans with respect to any
matter, including (without limitation) any matter related to your employment
with the Company or the termination of that employment, including (without
limitation) claims to attorneys’ fees or costs, claims of wrongful discharge,
constructive discharge, emotional distress, defamation, invasion of privacy,
fraud, breach of contract or breach of the covenant of good faith and fair
dealing and any claims of discrimination or harassment based on sex, age, race,
national origin, disability or any other basis under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act and all other

2



--------------------------------------------------------------------------------



 



Mr. Paolo Baroldi
December 17, 2008
Page 3
laws and regulations relating to employment. However, this release covers only
those claims that arose prior to the execution of this Agreement and only those
claims that may be waived by applicable law. Execution of this Agreement does
not bar any claim that arises hereafter, including (without limitation) a claim
for breach of this Agreement.
          9. No Admission. Nothing contained in this Agreement will constitute
or be treated as an admission by you or the Company of liability, any wrongdoing
or any violation of law.
          10. Other Agreements. At all times in the future, you will remain
bound by your Proprietary Information and Inventions Agreement with the Company,
which you signed on July 6, 2006, and a copy of which is attached as Exhibit B.
Except as expressly provided in this Agreement, this Agreement renders null and
void all prior agreements between you and the Company and constitutes the entire
agreement between you and the Company regarding the subject matter of this
Agreement. This Agreement may be modified only in a written document signed by
you and a duly authorized officer of the Company.
          11. Company Property. You represent that you have returned to the
Company all property that belongs to the Company, including (without limitation)
copies of documents that belong to the Company and files stored on your
computer(s) that contain information belonging to the Company.
          12. Confidentiality of Agreement. You agree that you will not disclose
to others the existence or terms of this Agreement, except that you may disclose
such information to your spouse, attorney or tax adviser if such individuals
agree that they will not disclose to others the existence or terms of this
Agreement.
          13. No Disparagement. You agree that you will never make any negative
or disparaging statements (orally or in writing) about the Company or its
stockholders, directors, officers, employees, products, services or business
practices, except as required by law.
          14. Severability. If any term of this Agreement is held to be invalid,
void or unenforceable, the remainder of this Agreement will remain in full force
and effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.
          15. Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Maryland (other than their
choice-of-law provisions).
          16. Execution. This Agreement may be executed in counterparts, each of
which will be considered an original, but all of which together will constitute
one agreement. Execution of a facsimile copy will have the same force and effect
as execution of an original, and a facsimile signature will be deemed an
original and valid signature.
          17. Acknowledgement. You acknowledge that you have been provided with
a notice, as required by the Older Workers Benefit Protection Act of 1990, that
contains

3



--------------------------------------------------------------------------------



 



Mr. Paolo Baroldi
December 17, 2008
Page 4
information about the individuals who are being terminated in this reduction in
force, the eligibility factors for receiving severance pay, the time limits
applicable to receiving severance pay, the job titles and ages of the employees
terminated in this reduction in force, and the ages of the employees with the
same job titles who have not been terminated in this reduction in force. (See
Exhibit C.)
          Please indicate your agreement with these terms by signing below and
returning this document to me.

     
 
  Very truly yours,
 
   
 
  Vanda Pharmaceuticals Inc.
 
   
 
  By /s/ Mihael H. Polymeropoulos
 
 
 
 
  Title: Chief Executive Officer

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

     
/s/ Paolo Baroldi
 
                                  Signature of Paolo Baroldi
   

4